Citation Nr: 0508142	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  99-09 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by memory loss, including as due to an undiagnosed 
illness

2.  Entitlement to service connection for a disorder 
manifested by nervous twitching at the back of the neck, 
including as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to June 1976 
and from August 1987 to September 1997. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the benefits 
sought on appeal. 

In September 2002, the Board developed the record on its own 
by requesting the veteran's service personnel records and by 
scheduling the veteran for neurological and psychiatric 
examinations.  In July 2003, the Board remanded the case to 
the RO to complete the requested development and to have the 
RO issue a supplemental statement of the case after 
considering all additional evidence.  The case is once again 
before the Board for review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran reportedly served in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  There is no objective evidence perceptible to an 
examining physician which would tend to indicate that the 
veteran currently suffers from manifestations of an 
undiagnosed condition involving memory loss.

4.  There is no objective evidence perceptible to an 
examining physician which would tend to indicate that the 
veteran currently suffers from manifestations of an 
undiagnosed condition involving nervous twitching at the back 
of the neck.

CONCLUSIONS OF LAW

1.  A disability manifested by memory problems was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service as a result of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.317 (2004).

2.  A disability manifested by nervous twitching at the back 
of the neck was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service as a 
result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.303, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeking service connection for memory problems as 
well as a disorder manifested by nervous twitching at the 
back of the neck.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claims by means of rating decisions 
issued in August 1998 and April 2002; a statement of the case 
issued in February 1999; supplemental statements of the case 
issued in April 2002 and November 2004; as well as a March 
2004 letter.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, the Board notes that the veteran was not 
provided notice of the VCAA prior to the RO's initial 
adjudication of his claims.  However, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case is harmless error, as the content of the notice 
fully comply with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

In Pelegrini, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the March 2004 notice letter does not 
specifically contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
submit any evidence pertaining to his claims through the 
documents described above.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The veteran 
was afforded appropriate VA examinations in May 1998, June 
1998, and April 2004.  Development was also undertaken to 
determine whether the veteran had served in the Southwest 
Asia theater of operations during the Persian Gulf War.  
Although that development was not accomplished, the Board has 
resolved this issue in favor of the veteran based on the 
available evidence of record.  The Board thus finds that the 
veteran will not be harmed by proceeding with the 
adjudication of the merits of his claims.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Thus, under the circumstances 
of this case, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

A.  Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Moreover, certain 
chronic diseases are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as 
headaches, fatigue, muscle pain, joint pain, neurologic signs 
or symptoms, neuropsychological signs or symptoms, provided 
that such disability (i) became manifest either during active 
duty in the South West Asia theater of operations during the 
Gulf War, or to a compensable degree no later than December 
31, 2006, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  See 38 C.F.R. § 3.317(a)(2), (3).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Historically, if signs and symptoms have been medically 
attributed to a diagnosed or "a poorly-defined disease, such 
as chronic fatigue syndrome or fibromyalgia," the Persian 
Gulf War presumption of service connection did not apply.  
VAOPGCPREC 8-98.  However, the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001), effective March 1, 2002, expanded the 
definition of "qualifying chronic disability" to include (1) 
a medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms or, (2) any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection.  

B.  Memory Problems

The veteran claims that he suffers from memory problems as a 
result of his service in the Persian Gulf.  For the reasons 
that follow, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

The veteran's service records document that he was awarded 
the Southwest Asia Service Medal with Bronze Star.  Hence, 
the veteran is a Persian Gulf veteran for purposes of 
awarding VA disability compensation.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(d).  

The veteran's service medical records dated from March 1972 
to May 1976 and from August 1987 to May 1998 make no 
reference to memory problems.  At his separation examination 
in January 1997, the veteran specifically denied memory loss 
or amnesia.  

At a May 1998 VA psychiatric examination, the veteran 
reported subtle memory decline and increasing forgetfulness 
starting about four years prior while working as recruiter.  
A mental status examination revealed that the veteran's 
thought process was normal in productivity and flow.  His 
fund of knowledge was also satisfactory, as he was able to 
recall the past five presidents.  A mini mental scale 
examination of Folstein revealed a score of 29 out of 30, 
missing only one of three words after retroactive 
interference.  A computed tomography (CT) scan of the head 
was normal.  The diagnosis included cognitive disorder, not 
otherwise specified (NOS).  The examiner noted that the 
veteran had a relatively poor manipulation of abstract visual 
material in block design and digit symbol coding, which could 
be an indication of Alzheimer's disease.  However, 
Alzheimer's disease was not diagnosed at that time because 
the veteran had a particularly strong cognition and memory.  
As a result, the veteran was referred for neuropsychiatric 
evaluation. 

The veteran underwent a neuropsychiatric evaluation in June 
1998 to assess for problems in memory, attention, and 
concentration.  After four and a half hours of testing, the 
examiner found no diagnosis.  The examiner noted that the 
veteran's intellectual functioning was in the average range.  
Wechsler Adult Intelligence Scale (WAIS-III) testing did not 
reveal a severe loss of cognitive functioning.  In fact, the 
examiner noted that the veteran did not demonstrate any 
significant problem with memory.  It was noted that, although 
the veteran's test results for concentration and performance 
were strong, he demonstrated one significant intra-individual 
weakness in his average but relatively poor manipulation of 
abstract visual materials in Block Design and Digit-Symbol-
Coding.  According to the examiner, a relatively weak 
performance on these specific tests can be a harbinger of 
Alzheimer's disease; therefore, Alzheimer's could not be 
definitely ruled out.  However, the examiner also noted that 
no diagnosis of dementia was justified, as cognition and 
memory were otherwise solid.  Finally, the examiner noted 
that the veteran's strong recall for spoken and visual 
information, which was typically weaker than recognition of 
that information in Parkinson's dementia, indicated that 
Parkinson's dementia could be rule out.  

The veteran was afforded an additional VA psychiatric 
examination in April 2004 by the same examiner who performed 
the above neuropsychiatric evaluation.  The examiner 
indicated that he had reviewed the claims file.  The veteran 
reported that his memory had continued to decline since his 
last examination.  He indicated that he would frequently get 
lost while driving.  His wife, who was present during the 
initial part of the interview, concurred with the veteran's 
description of memory problems.  For example, she related one 
incident in which she had asked the veteran to stop at the 
store to pick up dinner.  The veteran returned home without 
the food and was unable to even recall the conversation.  The 
examiner noted that the symptoms described by the veteran 
were intermittent and mild.  

A mental status examination did not confirm a diagnosis of 
any kind of memory deficit in accordance with the DSM-IV.  
The veteran's long-term memory appeared unimpaired, given his 
ability to recall events in his personal history which were 
consistent with information in the medical records regarding 
his work, education, and family.  He was also able to list 
all the presidents who had served since he was two years old, 
except for Ford and Carter.  His concentration allowed him to 
make four serial subtractions of 7 from 100 in five attempts.  

Neuropsychological testing was performed to compare his 
present level of cognitive functioning with his level of 
functioning in 1998.  It was noted that the veteran was 
unable to complete all of the tests, but indicated that he 
would schedule an appointment on a later date to complete the 
evaluation.  Although the veteran never called to schedule an 
appointment, the examiner determined that no further testing 
was needed to assess the veteran's memory.  The examiner 
concluded that the veteran did not exhibit any memory 
problems that would suggest any kind of dementia.  The 
veteran described some distractibility; however, when 
challenged to use his mind to solve various problems during 
testing, he was fully able to do so in a way remarkably 
similar or identical to the way in which he solved problems 
when tested in 1998.  The examiner concluded that the 
diagnosis of memory impairment was not supported by the 
findings on examination.  The examiner pointed out that the 
veteran was performing a job that required the ability to 
utilize his memory in a manner that would rapidly expose him 
were he to develop any serious general or focal dementing 
process.  Accordingly, no diagnosis was provided.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
memory problems.  A disability manifested by memory problems 
is not warranted on a presumptive basis under 38 C.F.R. 
§ 3.317.  The Board acknowledges that the veteran's wife's 
lay statements concerning the veteran's memory loss 
constitute an objective indicator.  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(objective indications of a chronic disability may include 
"[l]ay statements from individuals who establish that they 
are able from personal experience to make their observations 
or statements.).  However, VA examinations in May 1998, June 
1998, and April 2004 found no objective evidence of memory 
problems.  The May 1998 VA psychiatric examination report 
noted that additional testing was required to rule out 
Alzheimer's disease.  Thereafter, neuropsychological testing 
in June 1998 ruled out dementia due to Parkinson's disease.  
Although the examiner indicated that Alzheimer's disease 
could not be definitely ruled out, testing revealed no 
significant memory problems.  The April 2004 VA examination 
report also disclosed no evidence of any memory impairment on 
objective demonstration.  Hence, no memory problems have been 
objectively shown during neuropsychological testing.  

The Board places greater probative value on findings 
contained in VA examination reports than lay statements by 
the veteran and his wife in support of his claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.)  
Accordingly, compensation under 38 C.F.R. § 3.317 is not 
warranted. 

The Board must also deny the veteran's claim for service 
connection for memory problems on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  There is simply no 
evidence of a known clinical diagnosis to explain the 
veteran's complaints of memory problems.  The Board notes 
that the veteran underwent a neurological examination in 
April 2004 to evaluate his complaints of a nervous twitch at 
the back of his neck.  Although the examination report lists 
a diagnosis of memory disorder, NOS, memory testing was not 
performed at that time.  However, memory testing was 
performed during the VA psychiatric examination in April 
2004, at which time a VA examiner found no diagnosis to 
account for the veteran's complaints of memory problems.  The 
Board places greater probative value on the psychiatric 
examination report, as it included appropriate testing for 
memory.  

Since a diagnosis is an essential element under a direct 
theory of service connection, service connection for memories 
problems must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability.); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted"); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for memory problems.  The Board has considered the 
doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b), 
and the appeal is denied.  

C.  Nervous Twitching at the Back of the Neck

In his April 1998 claim, the veteran stated that he first 
noticed a nervous twitching habit at the back of his neck 
after returning home from the Persian Gulf in 1991.  For the 
reasons that follow, however, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

None of the veteran's service medical records make any 
reference to a nervous twitch involving the neck.  The 
veteran specifically denied any nervous manifestations at his 
January 1997 separation examination.  

At his May 1998 VA psychiatric examination, it was noted that 
the veteran had been referred to neurology for evaluation of 
hand tremors, neck twitching, and cognitive decline.  It was 
noted that he had been diagnosed as having essential tremors 
in the left hand and a tic disorder, NOS.  The present 
examination did not include any testing to assess the 
presence of neurological manifestations involving the 
veteran's neck.  Nevertheless, the diagnoses included tic 
disorder, NOS.  

At a VA neurological examination in April 2004, the veteran 
reported a history of tingling in his neck since 1991.  No 
other complaints, such as headache, weakness, or numbness, 
were reported.  On neurologic examination, deep tendon 
reflexes, motor examination, cranial nerves, and cerebellar 
examination were normal.  Under the diagnosis section, the 
examiner noted there were no objective neurological findings 
at the present time.  The examiner also stated that he did 
not see any service-connected issues. 

Based on the foregoing, the Board finds that a disability 
manifested by nervous twitching of the neck is not warranted 
on a presumptive basis under 38 C.F.R. § 3.317.  The only 
neurological testing to determine whether the veteran had a 
nervous twitch at the back of his neck was performed at the 
April 2004 VA neurological examination.  In that report, the 
examiner stated that he found no objective neurological 
findings at that time.  He then indicated that he did not see 
any current service-connected issues.  Accordingly, as there 
are no objective indicators of a current disability 
manifested by nervous twitching of the neck, compensation 
under 38 C.F.R. § 3.317 is not warranted. 

The Board must also deny the veteran's claim for service 
connection for nervous twitching on a direct basis.  The 
Board notes that there is no persuasive well-supported 
objective medical evidence of an underlying disability to 
account for the veteran's complaints of a nervous twitch at 
the back of the neck.  Although the May 1998 VA psychiatric 
examination report included a diagnosis of tic disorder, NOS, 
it is unclear whether the examiner was referring to the 
veteran's left hand or neck.  In any event, the Board places 
greater probative value on the April 2004 VA neurological 
examination report, which lists no objective neurological 
findings, as it included neurological testing.  Since this 
examination report found no diagnosis to account for the 
veteran's complaints of a nervous twitch of the neck, the 
claim must be denied under a direct theory of service 
connection.  See Degmetich, Sanchez-Benitez, and Brammer, all 
supra.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a disorder manifested by nervous twitching at 
the back of the neck.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  38 U.S.C.A § 5107(b).  
Despite the veteran's statements that he currently suffers 
from a disorder manifested by twitching at the back of his 
neck as a result of his service in the Persian Gulf, as a 
layperson without medical expertise or training, his 
statements alone are insufficient to prove his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons are not 
competent to render medical opinions).  Accordingly, the 
appeal is denied.


ORDER

Service connection for a disorder manifested by memory loss, 
including as due to an undiagnosed illness, is denied.

Service connection for a disorder manifested by nervous 
twitching at the back of the neck, including as due to an 
undiagnosed illness, is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


